CHUCK DIVITA, CPA CHIEF FINANCIAL OFFICER September 18, 2009 Mr. James B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporate Finance Washington, D.C. 20548 Re: FPIC Insurance Group, Inc. Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2008 Filed March 4, 2009 Schedule 14A Filed April 15, 2009 Commission File No. 001-11983 Dear Mr. Rosenberg: We have reviewed your letter dated September 4, 2009, and the comments contained therein with respect to our July 23, 2009 response to your July 14, 2009 letter regarding our Annual Report on Form 10-K for fiscal year ended December 31, 2008 and Schedule 14A filed with the United States Securities and Exchange Commission (the “Commission”) on April 15, 2009.As requested, this letter provides additional information regarding the disclosure topics upon which the Staff has commented.We intend to incorporate the disclosures provided below in future filings as indicated for each response.For convenient reference, our responses are accompanied by a restatement of the Staff’s comments. Schedule 14A Executive Compensation Discussion and Analysis Base Salary Annual Incentive Award, page 18 1. We note your response to Comment 1 and reissue the Comment.Please provide us with proposed disclosure for your 2010 proxy statement which identifies the pre-set performance goals and target percentages and discusses how the level of achievement factors into your determination of the base salary awarded to Mr. Byers and the annual incentive award made to Mr. White.Please note, we are not advising you to amend your prior executive compensation disclosure to include information relating to 2009.To the extent that you are concerned about the release of our correspondence, you may request confidential treatment pursuant to Rule 83.In order to do this, please file on EDGAR your supplemental response requesting confidential treatment under Rule 83, redacting the information you argue to be confidential.Please note that only those words, numbers and phrases for which confidentiality is FPIC INSURANCE GROUP, INC. 1, SUITE 800JACKSONVILLE, FLORIDA32204 PHONE (904) 360-3611FAX (904) 475-1159 Mr. James B. Rosenberg United States Securities and Exchange Commission
